United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 96-2340
                                   ___________

Allen Langley,                          *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
State of Iowa,                          *
                                        *    [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                           Submitted: September 23, 1997
                               Filed: October 8, 1997
                                   ___________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.


       Allen Langley, an Iowa prisoner, appeals the district court&s1 grant of summary
judgment against him in his 28 U.S.C. § 2254 action. Langley challenges the district
court&s determination that there exists no cause to excuse his procedural default.
Specifically, Langley claims that he mailed his habeas petition--which he labeled a
“Petition Under 28 U.S.C. 2254 For Writ of Habeas Corpus By a Person in State


      1
        The Honorable Donald E. O&Brien, United States District Judge for the Northern
District of Iowa.
Custody, United States District Court”--to the state court, that the state court mailed
it to the federal district court rather than filing it as a state post-conviction motion, and
that the state court&s conduct should excuse his procedural default.

       After de novo review of the record, we agree that Langley&s claims are barred
from habeas review absent a showing of cause and prejudice or a fundamental
miscarriage of justice. See Lamp v. Iowa, No. 96-2946, slip op. at 5-7 (8th Cir. Aug.
13, 1997). Although sufficient interference by the State may constitute cause in some
circumstances, see Joubert v. Hopkins, 75 F.3d 1232, 1242 (8th Cir.), cert. denied, 116
S. Ct. 2574 (1996), we conclude this case does not present such a circumstance.

       Accordingly, we affirm the judgment of the district court.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-